Citation Nr: 1505440	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for osteoarthritis, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.

4.  Entitlement to an increased initial rating for peripheral neuropathy of the right (dominant) upper extremity, rated as 10 percent disabling prior to October 2, 2012, and rated as 20 percent disabling from October 2, 2012.

5.  Entitlement to an increased initial rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to October 2, 2012, and rated as 20 percent disabling from October 2, 2012.

6.  Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to October 2, 2012, and rated as 20 percent disabling from October 2, 2012.

7.  Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to October 2, 2012, and rated as 20 percent disabling from October 2, 2012.


REPRESENTATION

Appellant represented by:	Ryan C. Farrell


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The November 2011 rating decision and September 2012 Statement of the Case (SOC) declined reopening the claim of entitlement to service connection for hypertension finding no new and material evidence had been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

In part, the November 2011 rating decision granted entitlement to service connection for right and left upper and lower extremity peripheral neuropathy and assigned separate 10 percent ratings for each extremity, that is, 4 separate 10 percent ratings in total.  The effective date for these ratings was May 12, 2011, the date of claim.  Thereafter, a subsequent December 2012 rating decision increased the rating for each of the extremities to 20 percent, effective October 2, 2012.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has osteoarthritis that was incurred in or is otherwise related to service or was caused or aggravated by a service-connected disability.

2.  The Veteran's diabetes mellitus requires the daily use of an oral hypoglycemic agent and a restricted diet, but the evidence does not show that his diabetes requires regulation of activities as contemplated by the rating schedule.

3.  Throughout the appellate time period, the Veteran's right upper extremity peripheral neuropathy primarily is manifested by pain, coldness, paresthesias, and decreased sensitivity, approximating no worse than mild, incomplete paralysis.

4.  Throughout the appellate time period, the Veteran's left upper extremity peripheral neuropathy primarily is manifested by pain, coldness, paresthesias, and decreased sensitivity, approximating no worse than mild, incomplete paralysis.

5.  Throughout the appellate time period, the Veteran's right lower extremity peripheral neuropathy primarily is manifested by pain, numbness, tingling, and problems with extended standing, approximating no worse than moderate, incomplete paralysis.

6.  Throughout the appellate time period, the Veteran's left lower extremity peripheral neuropathy primarily is manifested by pain, numbness, tingling, and problems with extended standing, approximating no worse than moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, DC 7913 (2014).

3.  The criteria for a disability rating of 20 percent for the entire appellate time period, but no greater, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2014).

4.  The criteria for a disability rating of 20 percent for the entire appellate time period, but no greater, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8514 (2014).

5.  The criteria for a disability rating of 20 percent for the entire appellate time period, but no greater, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2014).

6.  The criteria for a disability rating of 20 percent for the entire appellate time period, but no greater, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

In this case, the RO issued notice letters in July 2011, September 2011, and September 2012 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records are in the claims file; however, with respect to the current claims the Veteran has indicated that all treatment has been through VA.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  As to the Veteran's osteoarthritis claim, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no credible and competent evidence suggesting an association between any alleged current osteoarthritis disability and any event, injury, or disease in service or service-connected disability.  Specifically, there is no competent evidence suggesting a link between any diagnosed osteoarthritis disability and military service or service-connected diabetes mellitus.  Indeed, as will be discussed in greater detail below, the Veteran concedes that there probably is not any relationship between any osteoarthritis and his diabetes mellitus.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in July 2011, October 2011, and October 2012.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection for arthritis because the Veteran was not diagnosed with arthritis within one year of service. 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's precise contentions as to his osteoarthritis claim appear somewhat unclear.  The Veteran's May 2011 claim listed only the issue and provided no specifics as to the basis for the claim or specific joint or joints involved.  In August 2011 the Veteran stated, "While I wasn't sure if Ost[e]o-Arthritis was caused or worsened by Diabetes as is the hypertension I suffer from, I have found that it probably isn't."  The Veteran's February 2012 notice of disagreement and September 2012 substantive appeal discussed his contentions as to each of the other claims on appeal, but failed even to mention osteoarthritis.  Thus, the Veteran may not have intended to pursue the claim for osteoarthritis.  Nevertheless, as the RO adjudicated the claim in the September 2012 SOC, the Veteran's September 2012 substantive appeal indicated that he wanted to appeal all issues listed on the SOC, and the issue has been certified to the Board, the Board will proceed with adjudication of the claim.

The Veteran's service treatment records include no complaints of or treatment for osteoarthritis or similar problems.  Indeed, the Veteran's August 2011 statement, discussed above, suggests that his claim was brought on the basis of belief that osteoarthritis was caused or aggravated by his service-connected diabetes mellitus.

After service, the evidence of record does not include a diagnosis of osteoarthritis for many years.  Although difficult to read, an August 2006 private treatment record appears to note a history of problems with his joints, particularly the knees, and the assessment appears to include a finding of arthritis.  The Veteran's subsequent VA treatment records, however, do not include a diagnosis of arthritis.  In August 2012, the Veteran reported muscle pain in the thighs for the previous 6 months.  He indicated that he had recently started golfing and suggested that that might be the cause of his pain.  After sitting for an extended period and getting up, the thighs would be very painful.  He also had thigh pain while golfing.  It felt like muscle involvement to the Veteran.  Following examination, the assessment was myalgias.

Even were the Board to presume that the Veteran has a current diagnosis of osteoarthritis in one or more joints, there is nothing to suggest that such disability was incurred in or is otherwise related to service or was caused or aggravated by the Veteran's diabetes mellitus.  Indeed, the Veteran conceded in an August 2011 statement that osteoarthritis was probably not related to diabetes mellitus.  Moreover, the multiple VA diabetes mellitus examinations of record do not suggest that osteoarthritis is a complication of the diabetes mellitus.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must, therefore, be denied.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

In this case, a November 2011 rating decision continued the Veteran's 20 percent rating for diabetes mellitus, type II.  The Veteran claims the rating does not accurately depict the severity of his current condition.

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2014).

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

VA treatment records indicate that the Veteran is taking Metformin on a daily basis.  An April 2011 treatment record indicated that the Veteran was walking 2 to 3 times per week and that he would have low blood sugar after playing golf, with symptoms of dizziness.  In July 2011, the Veteran was instructed to lose weight and increase his exercise.  Private treatment records also include recommendations that the Veteran increase his amount of exercise.

The Veteran was afforded a VA examination in July 2011.  The examiner noted review of the claims file and medical records.  There were no episodes of hypoglycemia reactions or ketoacidosis.  The Veteran was following a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  He reported symptoms of coldness in the lower extremities, as well as paresthesias, increased sensitivity, and dysesthesia in the extremities.  He also had related erectile dysfunction that had not been caused or aggravated by the diabetes, as it had preexisted the diabetes and was due to low testosterone.

The Veteran was afforded another VA examination in October 2012.  The examiner indicated that the diabetes was managed with a restricted diet and a prescribed oral hypoglycemic agent.  The Veteran's diabetes did not require regulation of activities as part of his medical management.  The Veteran visited his diabetic care provider less than twice a month and had not been hospitalized due to ketoacidosis or hypoglycemia in the previous year.  The Veteran did not have progressive unintentional weight loss or loss of strength due to the diabetes.  The Veteran's related conditions include diabetic peripheral neuropathy, but no other conditions, including erectile dysfunction and hypertension.  

Based on the evidence of record, the Veteran's diabetic condition does not warrant a rating greater than 20 percent pursuant to DC 7913.  Although the Veteran's diabetes requires daily oral hypoglycemic medication and a restricted diet, the objective evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction or ketoacidosis.  As outlined above, regulation of activities is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  In this case, the VA examiners specifically noted the Veteran had no restriction of his activities on account of his diabetes.  Indeed, private and VA treatment providers have encouraged the Veteran to be more active, rather than restricting his activities.  The October 2012 VA examiner also noted that there had been no hospitalizations due to ketoacidosis or hypoglycemic reactions and prior and subsequent private and VA treatment records show no evidence of hospitalization for his diabetes mellitus and have been negative for hypoglycemic reactions or ketoacidosis.

As there is no evidence of restricted activity a higher rating is not warranted.  Moreover, there is no evidence of additional criteria potentially applicable to an increased rating, such as ketoacidosis, hypoglycemic reaction, additional periods of hospitalization, or bimonthly treatment visits.

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition thereunder.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes caused upper and lower extremity diabetic neuropathy.  These disabilities are already service connected and separately rated and are discussed in greater detail below.  As to the Veteran's erectile dysfunction both VA examiners found that the erectile dysfunction was not caused or aggravated by the diabetes.  Instead, the condition was linked to decreased testosterone, for which the Veteran was receiving treatment.  The Veteran's petition to reopen a claim for entitlement to service connection for hypertension as secondary to diabetes mellitus is remanded below for additional development.  The VA examination reports specifically found that the Veteran had no other complications due to his diabetes mellitus.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period on appeal.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Right and Left Upper and Lower Extremity Peripheral Neuropathy

In the interests of economy, the facts involving the Veteran's right and left upper and lower extremity peripheral neuropathy will be discussed together.

An October 2007 private treatment record indicated that the Veteran had no complications related to his diabetes mellitus.  During a February 2008 VA diabetes mellitus examination, the Veteran reported that intermittently one of his toes would sting almost like it was going to sleep and would last for about a minute.  EMG testing was not ordered because the Veteran's problems were not deemed persistent in nature.  A December 2010 VA treatment record noted pain in the feet after about an hour of driving that felt like a "pins and needles" sensation.

During a July 2011 VA diabetes mellitus examination, the Veteran reported that within the last year and a half he had started to experience stinging and tingling in his feet and a little bit in the fingers and toes.  There was no skin breakdown, but there was noted slower healing.  He also reported lower extremity coldness, as well as paresthesias, increased sensitivity, and dysesthesia.  Extremity examinations were generally normal, including normal reflexes and muscle strength, but there was decreased sensation in each extremity.  In the right upper extremity, there was decreased sensation to vibration and pain in the thumb and tip of the third finger.  In the left upper extremity, there was decreased sensitivity to vibration and pain in the pinky finger.  In the right lower extremity, there was decreased sensitivity to vibration and pain in the great, second, and third toes.  In the left lower extremity, there was decreased sensitivity to vibration in the great, third, and fourth toes and decreased pain in the inner calf, top of the foot, and great, third, and fourth toes.

In an August 2011 statement, the Veteran indicated that the neuropathy in his hands and feet had increased quite severely and caused greatly increased difficulty in completing daily tasks, such as: mowing the lawn, opening jars and containers, using a hammer, and walking in a straight line.  

In an October 2011 statement, the Veteran's wife reported that the Veteran's feet would swell up and that he was rolling his ankles at night in bed.  He also would gasp in pain if his hand was touched or turned in a certain way.  These problems were the main reason that he took a voluntary layoff from work that year.  

In a contemporaneous statement, the Veteran reported that his feet and hands had been hurting for a while and had bothered him so much at his previous job that he took a voluntary retirement in March 2011.  After working on concrete floors all day, the pain in his feet would keep his wife awake at night because of the tossing and turning.  

Several days later in October 2011, the Veteran was afforded a VA examination specifically for the peripheral neuropathy.  The Veteran reported over the past year and a half that he had developed stinging and tingling in the feet.  More recently, he had started having problems with the hands.  The right hand was worse than the left and involved the thumb and third finger, whereas the left hand involved the pinky.  The Veteran was right hand dominant.  The Veteran denied constant pain in any extremity.  He also denied intermittent pain in the right and left upper extremities, but reported intermittent mild pain in the right and left lower extremity.  He had mild paresthesias and numbness in all extremities.  He also sometimes experienced coldness in the feet.  Muscle strength was universally 5 out of 5 in all extremities.  Reflexes were normal in all extremities, as was monofilament testing.  Position sense was normal in all extremities.  Vibration sense was decreased in all extremities.  Cold sensation was normal in all extremities except the left lower extremity, where it was decreased.  There was no muscle atrophy or trophic changes.  There was mild, incomplete paralysis in the right radial, median, and ulnar nerves, as well as mild, incomplete paralysis in the left ulnar nerve.  The Veteran had left and right lower extremity diabetic peripheral neuropathy, but the sciatic and femoral nerves were noted to be normal bilaterally.  The right foot had involvement of the saphenous and superficial peroneal nerve with dorsal digital nerves of the foot.  The left foot had involvement of the common and superficial peroneal nerves with dorsal digital nerves of the foot.  The peripheral neuropathy was noted not to impact the Veteran's ability to work.  

On October 2, 2012, the Veteran underwent another VA examination.  The Veteran reported almost constant aching pain in the thighs that had stared 8 to 10 months previously, as well as intermittent daily tingling and numbness in the feet with occasional brief stinging pain in the toes.  There also was tinging in the fingers of both hands intermittently with occasional stinging pain.  In addition, he had intermittent daily pain in the base of the thumbs.  The Veteran was right hand dominant.  The Veteran denied constant pain in any extremity, but reported intermittent severe pain in each extremity.  He had moderate paresthesias in each extremity.  He had no numbness in the right or left upper extremity, but had mild numbness in the right and left lower extremities.  Muscle strength was 5 out of 5 in all extremities.  Reflexes and monofilament testing also were entirely normal.  Position sense and vibration sense were normal, but cold sensation was decreased in the right and left upper extremities and absent in the right and left lower extremities.  There was no muscle atrophy or trophic changes.  EMG testing was abnormal in all extremities, with evidence of diffuse and symmetric peripheral polyneuropathy affecting the lower extremities more than the upper extremities and characterized by sensorimotor demyelination and axonal loss.  There was an impact on the Veteran's ability to work, in that he reported that standing caused pain in his feet after 10 to 15 minutes.  The examiner observed that there was polyneuropathy that affected multiple nerves and that it was not possible to determine which specific nerves were affected.  The severity of the disability was quantified as mild, incomplete paralysis as to the right and left upper extremities and mild to moderate, incomplete paralysis of the right and left lower extremities.  

Right and Left Upper Extremity Peripheral Neuropathy

The Veteran is currently rated at 10 percent prior to October 2, 2012, under DC 8515, and at 20 percent from October 2, 2012, under DC 8514 for both his right and left upper extremity peripheral neuropathy.  That is, he has separate ratings for both the right and left upper extremity.  The Veteran claims that his current ratings do not adequately quantify his level of impairment and contends he is entitled to a higher rating.

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The Veteran exhibits none of the manifestations of complete paralysis for the radial, ulnar, or median nerves and, therefore, the medical evidence does not support a finding of complete paralysis of the above nerves for either extremity.  See 38 C.F.R. § 4.124a, DCs 8514, 8515, 8516 (2014).

DC 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve).  DC 8514 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  38 C.F.R. § 4.124a, DC 8514.  The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A Note to DC 8514 provides that lesions involving only "dissociation of extensor communis digitorum" and "paralysis below the extensor communis digitorum" will not exceed the moderate rating under DC 8514.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.   

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Initially, the Board notes that the October 2011 VA examiner concluded that the Veteran had mild, incomplete paralysis of the right radial, right median, and right ulnar nerves, as well as mild, incomplete paralysis of the left ulnar nerve.  The October 2012 VA examiner, however, clarified that the Veteran had polyneuropathy affecting multiple nerves of the upper and lower extremities and that it was not possible to determine which specific nerves were affected.  The overall disability level of the Veteran's polyneuropathy of the right and left upper extremity, according to the October 2012 VA examiner, was mild, incomplete paralysis.  Given this clarification of the Veteran's condition, the Board will evaluate the Veteran's right and left upper extremity polyneuropathy under the DC 8514 for the entire appellate time period, which provides for the highest possible rating for mild, incomplete paralysis, specifically a 20 percent rating for mild, incomplete paralysis of the radial nerve.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The 20 percent ratings for the right and left upper extremities under DC 8514 are to fully compensate the Veteran for the entire polyneuropathy disability of the upper extremities, given the difficulty of separating the symptoms.  As such, affording the Veteran the benefit of the doubt his right and left upper extremity polyneuropathy disabilities warrant separate 20 percent disability ratings throughout the appellate time period.  Therefore, increased ratings of 20 percent for right and left upper extremity peripheral neuropathy prior to October 2, 2012, are warranted.

The Board concludes that the Veteran's right and left lower extremity symptoms do not reflect a disability picture that is more closely akin to moderate, incomplete paralysis of the radial nerve (or any other upper extremity nerve) for any of the period on appeal.  The Veteran maintains good muscle strength, in the 5 out of 5 range, without evidence of muscle atrophy.  The Veteran has normal reflexes in both upper extremities and normal light touch / monofilament testing results.  The Board has considered the Veteran's and his wife's reports of difficulty opening jars, using a hammer, or experiencing sharp pain if the hands are touched or twisted at certain times, but the Board concludes that such problems are contemplated in the above finding of mild incomplete paralysis in light of the Veteran's normal muscle strength, absence of atrophy, and the other factors discussed above.  When considering all the above, the Board concludes that the Veteran's right and left upper extremity disability picture most closely approximates that of mild, incomplete paralysis of the radial nerve and that a rating greater than 20 percent under DC 8514 is not warranted.

The Board acknowledges that a finding of mild, incomplete paralysis of the right median, radial, and ulnar nerves, as diagnosed by the October 2011 VA examiner, would warrant a 40 percent rating for the right upper extremity.  See 38 C.F.R. §§ 4.25, 4.124a, DCs 8514, 8515, 8516 (2014).  However, the Board finds that separate ratings for mild, incomplete paralysis for each of these nerves would not be reflective of the severity of the Veteran's right upper extremity peripheral neuropathy disability at the time of the October 2011 VA examination or at any point during the appellate time period.  The October 2011 VA examiner found no evidence of atrophy, the Veteran had normal muscle strength in the right upper extremity, he also had normal reflexes, no constant or intermittent pain, mild paresthesias, mild numbness, normal position sense, and normal cold sensation.  The Board cannot conclude that such findings are reflective of a disability picture that more closely approximates mild, incomplete paralysis of the right median, radial, and ulnar nerves.  The Board finds the conclusions particularly troubling in the absence of contemporaneous EMG testing.  The Board is not bound by an examiner's characterization of a disorder, but rather must consider the totality of the reported symptoms and clinical findings.  In this case, the findings detailed in the November 2011 VA examination report are not reflective of mild, incomplete paralysis of multiple muscle groups of the right upper extremity as contemplated under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.120 (2014) (indicating that, "Disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.").  As noted, the sole documented problems with the right upper extremity in the November 2011 VA examination report was mild numbness and paresthesias and decreased vibration sensitivity.  As such, the Board concludes that the rating most reflective of the Veteran's right upper extremity condition at the time of the October 2011 VA examination would be for mild, incomplete paralysis of the radial nerve under DC 8514.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As previously adjudicated, the Veteran is separately rated for diabetes mellitus and has a claim pending for hypertension.  The Veteran does not find any other potentially applicable DC under which to apply a higher or separate disability rating.  In that regard and as discussed in greater detail above, the Board finds that the Veteran's right and left upper extremity peripheral neuropathy most closely approximates mild, incomplete paralysis and that a higher rating for this generalized problem of the extremities is not available under the other potentially applicable DCs of 38 C.F.R. § 4.124a.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of increased disability ratings greater than 20 percent under DC 8514, for the Veteran's service-connected right and left upper extremity peripheral neuropathy.  Furthermore, the Board concludes that these awards are warranted for the entire period under which the appeals have been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Right and Left Lower Extremity Peripheral Neuropathy

The Veteran is currently rated at 10 percent prior to October 2, 2012, and at 20 percent from October 2, 2012, under DC 8520 for both his right and left lower extremity peripheral neuropathy.  That is, he has separate ratings for both the right and left lower extremity.  The Veteran claims that his current ratings do not adequately quantify his level of impairment and contends he is entitled to a higher rating.

Neurological impairments affecting the sciatic nerve are evaluated under DC 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2014).  As none of the manifestations of complete paralysis are present, the medical evidence does not support a finding of complete paralysis of the sciatic nerve here for either extremity.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided and a 60 percent rating is provided for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

The Board acknowledges that the Veteran has not been found to have neuropathy involving the sciatic nerve in either extremity.  As such, the current 20 percent rating is by analogy.  See 38 C.F.R. § 4.20 (2014).  The October 2011 VA examiner found that the Veteran had peripheral neuropathy involving the saphenous, common, and/or superficial peroneal nerves.  There is no DC available to rate these nerves.  Moreover, the October 2012 VA examiner clarified that the nature of the Veteran's neuropathy made it impossible to determine the specific nerves involved.  As such, the Board will continue to evaluate the Veteran's right and left lower extremity disabilities under DC 8520.

In light of this record and affording the Veteran the benefit of the doubt, the Board concludes that the severity of his right and left lower extremity disabilities appear to be consistent throughout the appellate time period and, as such, more closely approximate the criteria for a 20 percent rating under DC 8520.  38 C.F.R. § 4.7.  In reaching that conclusion, the Board acknowledges the findings of the October 2011 VA examination report, including the Veteran's lay reports therein, that appear to demonstrate a mild incomplete paralysis of the lower extremities.  However, both the Veteran and his wife submitted statements prior to the October 2011 VA examination reflecting a more serious level of disability.  In that regard and as noted above, in August 2011 the Veteran indicated that he was having difficulty mowing the lawn and walking in a straight line.  In addition, in October 2011 letters the Veteran's symptoms included pain in the feet on extended standing.  Moreover, his neuropathy problems had resulted in him taking a voluntary early retirement.  The Board recognizes that the October 2011 VA examination report did not reflect such a level of disability; however, the Board notes that EMG testing was not done at that time, such that a wholly objective determination as to severity could be made.  In any case, the October 2011 VA examination showed decreased vibration sensation bilaterally and decreased cold sensation in the left lower extremity.  

As such, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's right and left lower extremity peripheral neuropathy most closely approximated moderate, incomplete paralysis for the entire appellate time period prior to October 2, 2012.  As such, the Board concludes that a 20 percent rating is warranted for the entire appellate time period under DC 8520.  

The Board concludes that the Veteran's right and left lower extremity symptoms do not reflect a disability picture that is more closely akin to "moderately severe" or "severe" incomplete paralysis of the sciatic nerve for any of the period on appeal.  The Veteran maintains good muscle strength, in the 5 out of 5 range, without evidence of muscle atrophy.  The Veteran has normal reflexes in both lower extremities and normal light touch / monofilament testing results.  In addition, the October 2012 VA examiner found that the Veteran's peripheral neuropathy was reflective of mild to moderate peripheral neuropathy.  The Board also finds it significant that the Veteran and his representative have argued that his peripheral neuropathy should be rated as moderate, which is reflective of the 20 percent rating for the entire appellate time period.  The Board has considered the Veteran's reports that standing for more than 10 to 15 minutes results in increased pain in the feet, but the Board does not find that such problems are reflective of moderately severe or severe incomplete paralysis in light of the Veteran's normal muscle strength, absence of atrophy, and the other factors discussed above.  When considering all the above, the Board concludes that the Veteran's right and left lower extremity disability picture most closely approximates that of moderate, incomplete paralysis of the sciatic nerve and that a rating greater than 20 percent under DC 8520 is not warranted.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As previously adjudicated, the Veteran is separately rated for diabetes mellitus and has a claim pending for hypertension.  The Veteran does not find any other potentially applicable DC under which to apply a higher or separate disability rating.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of increased disability ratings greater than 20 percent under DC 8520, for the Veteran's service-connected right and left lower extremity peripheral neuropathy.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus and right and left upper and lower extremity peripheral neuropathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus and left upper and lower extremity peripheral neuropathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As to the diabetes, the Veteran reports and the medical evidence reflects primarily the use of an oral hypoglycemic agent and a restricted diet.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 7913, to the extent that they are applicable to the Veteran's case.  As noted, the Veteran does not have restricted activities as a result of his diabetes mellitus.  As to the Veteran's diabetic peripheral neuropathy of the bilateral upper and lower extremities, the Veteran reports primarily pain, paresthesias, numbness, tingling, coldness, decreased sensitivity, and difficulty with certain associated tasks, such as opening jars and standing for extended periods of time.  As discussed, these factors are fully contemplated in the Veteran's ratings under DCs 8514 and 8520, to the extent that they are applicable to the Veteran's case.  Thus, the Veteran's current schedular ratings under DCs 7913, 8514, and 8520 are adequate to fully compensate him for his disabilities on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected solely for diabetes mellitus and peripheral neuropathy of the right and left upper and lower extremities.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran already is in receipt of a total disability rating based on individual unemployability (TDIU) and has not expressed disagreement with the assigned effective date, further consideration of the issue of TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for osteoarthritis is denied.

Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an increased initial rating of 20 percent for the entire appellate time period for peripheral neuropathy of the right (dominant) upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased initial rating of 20 percent for the entire appellate time period for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased initial rating of 20 percent for the entire appellate time period for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased initial rating of 20 percent for the entire appellate time period for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The final issue before the Board is whether new and material evidence sufficient to reopen a claim for entitlement to service connection for hypertension has been submitted. 

In a July 2011 letter, the RO informed the Veteran that his claim for hypertension was previously denied and that he had been notified on November 29, 2010.  The letter indicated that the Veteran had until November 29, 2011, to submit new evidence for consideration and that it had previously been determined that the evidence did not show that his hypertension was related to his service-connected diabetes mellitus.  A September 2011 notice letter reiterated the prior notification on November 29, 2010, that benefits were not warranted and that the Veteran had until November 29, 2011, to submit new evidence for consideration.  The Board finds these notice letters extremely problematic.  

The Veteran originally brought a claim for entitlement to service connection for hypertension as secondary to diabetes mellitus in October 2007.  This claim was denied in a June 2008 rating decision, on the basis that there was no evidence showing that the hypertension was related to his service-connected diabetes mellitus or otherwise to service.  The November 29, 2010 correspondence referenced by the RO in the July 2011 and September 2011 letters was a notification to the Veteran that ischemic heart disease, Parkinson's disease, and B-cell/Hairy cell leukemias had been added to the list of diseases presumptively associated with exposure to certain herbicide agents.  The letter indicated that a review of his claims file did not indicate that the there was a prior or pending claim for such benefits.  The letter in no way identified hypertension and, indeed, ischemic heart disease is specifically noted not to include hypertension.  See 38 C.F.R. §  3.309(e), Note 2 (2014).  The subsequent rating decision, SOC, and SSOC appropriately adjudicated the claim based on the provision of new and material evidence since the last final denial of the claim in June 2008.

In a recent precedent opinion, VA's Office of General Counsel (OGC) recently concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  As the June 2011 and September 2011 notice letters failed to describe to the Veteran what new and material evidence means, a remand is required to provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter describing to the Veteran what new and material evidence means, as outlined in VAOPGCPREC 6-2014 (November 21, 2014).

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


